DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/22 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed 7/20/22 has been accepted and entered.  Accordingly, claims 1-2, 4, 7, 10, 13-14, 20, 23, 26-30 have been amended.
Claims 1-30 are pending in this application. 

Response to Arguments
Applicant's arguments filed 7/2-/22 have been fully considered but they are not persuasive. More specifically, Applicant argues that the combined teachings of Akkarakaran et al. and Nam et al. does not teach “transmitting, to a network device, a capability message indicating a capability of supporting network side phase noise compensation”.   
More specifically, Applicant argues that “indicating phase noise information” is different from “indicating a capability of supporting network side phase noise compensation” (page 11).  Examiner respectfully disagrees with the Applicant. 
Nam et al. teaches apparatus and method for effective PTRS operation and indication in wireless communication system.  More specifically, Nam et al. teaches that UE creates a message for informing phase noise information (par [0062]; FIG. 8).  Based on such received information, base station performs PTRS configuration and that base station determine whether to compensate for the phase noise through the PTRS (par [0063]; FIG. 9).  That is, through UE sending the phase noise information, UE indicates that UE can support the network-side phase noise compensation.   If such information is not transmitted by UE, then the base station would not be able to perform PTRS configuration and compensate for the phase noise.  Despite Applicant’s argument that indicating phase noise information is different from indicating a capability of supporting, claim does not specify how a “capability of supporting network-side phase noise compensation” is indicated.  Claim does not exclude implicit indication by transmitting phase noise information to indicate capability of supporting network-side phase noise compensation.  In addition, Nam et al. further teaches that transmitting phase noise information can be transmitted via UE capability information (par [0062]).  
Therefore, Nam et al. teaches “transmitting, to a network device, a capability message indicating a capability of supporting network side phase noise compensation” as recited in amended claims.  
Furthermore, the rejection of “transmitting, to a network device, a capability message indicating a capability of supporting network side phase noise compensation” is made in combination of Akkarakaran et al. and Nam et al.  More specifically, Akkarakaran et al. teaches that a reference signal such as a PTRS is transmitted by a UE and used by a base station to estimate and correct the phase noise (par [0042][0086]).  When UE does not transmit the PTRS, the receiving UE estimates and corrects the phase noise (par [0086]).  That is, the receiving entity performs the phase noise correction and the transmitting entity supports the phase noise correction by transmitting PTRS.  As indicated above, because claim does not specify how capability of supporting network-side phase compensation is indicated in a capability message, UE of Akkarakaran et al. that provides PTRS enabling the base station to perform the phase-noise compensation reads on claim limitation.  
However, as noted in the Office action, although teaching UE transmitting PTRS to the base station, such transmission is not transmitted in a capability message.  Nam et al. teaches that UE creates a message for informing phase noise information (par [0062]; FIG. 8).  Such an information can be transmitted via UE capability information (par [0062]).  Therefore, the combined teaching of Akkarakaran et al. and Nam et al. teaches “transmitting, to a network device, a capability message indicating a capability of supporting network side phase noise compensation” as recited in amended claims,  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 12-13, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (U.S. Patent Application Publication No. 2018/0091350) and further in view of Nam et al. (U.S. Patent Application Publication No. 2018/0323933).

Regarding Claim 1, Akkarakaran et al. teaches A method for wireless communication at a user equipment (UE) (Akkarakaran et al. teaches a method of wireless communication (par [0005])), comprising: transmitting, to a network device, a capability message indicating a capability of supporting network-side phase noise compensation (Akkarakaran et al. teaches that a phase tracking reference signal (PTRS) is transmitted by UE (par [0086]), indicating that the UE is capable of supporting network-side phase noise compensation); transmitting, to the network device, a first set of reference signals based at least in part on the capability message (Akkarakaran et al. teaches that UE transmits one or more PTRS (par [0086][0119])), wherein the first set of reference signals comprises a UE phase noise component (Akkarakaran et al. teaches that UE transmits one or more PTRS (par [0086][0119])); and receiving, from the network device, a compensated downlink transmission that is compensated based at least in part on the UE phase noise component of the first set of reference signals (Akkarakaran et al. teaches that PTRS is transmitted by UE and used by base station to estimate and correct phase noise (par [0086])).  
	Although teaching that the UE transmits PTRS indicating that UE supports network-side phase noise compensation as noted above, Akkarakaran et al. does not explicitly teach transmitting, to a network device, a capability message indicating a capability of supporting network-side phase noise compensation.  Nam et al. teaches such a limitation. 
	Nam et al. is directed to apparatus and method for effective PTRS operation and indication in wireless communication system.  More specifically, Nam et al. teaches that a terminal identifies the number of its own oscillators and, based on this, creates a message for informing phase noise information transmitted via UE capability information (par [0062]; FIG. 8).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Akkarakaran et al. so that the UE transmits a capability message indicating a capability of supporting network-side phase noise compensation, as taught by Nam et al.  The modification would have allowed the system to efficiently configure a PTRS in a scenario where a base station and a terminal having different PTRS requirements (see Nam et al., par [0025]). 

Regarding Claim 5, the combined teachings of Akkarakaran et al. and Nam et al. teach The method of claim 1, and further, the references teach further comprising: transmitting an enabling request message comprising a request for network- side phase noise compensation and a request for downlink reference signal disabling for a duration corresponding to the network-side phase noise compensation (Akkarakaran et al. teaches that UE transmits one or more PTRS (par [0086][0119]); that PTRS is transmitted by UE and used by base station to estimate and correct phase noise (par [0086]), indicating that transmission of PTRS results in base station estimating and correcting phase noise; further, while base station estimates and corrects phase noise, downlink PTRS will not be transmitted).  

Regarding Claim 6, the combined teachings of Akkarakaran et al. and Nam et al. teach The method of claim 5, and further, the references teach wherein the downlink reference signal comprises a phase tracking reference signal (PTRS) (Akkarakaran et al. teaches that PTRS is transmitted by base station and used by UE to estimate and correct the phase noise (par [0086])).  

Regarding Claim 7, the combined teachings of Akkarakaran et al. and Nam et al. teach The method of claim 1, and further, the references teach further comprising: receiving, from the network device, a configuration message comprising an indication of disabling the network-side phase noise compensation (Akkarakaran et al. teaches that PTRS is transmitted by base station and used by UE to estimate and correct the phase noise (par [0086]), indicating when PTRS is transmitted by the base station, it indicates that the base station is not correcting phase noise.).  

Regarding Claim 8, the combined teachings of Akkarakaran et al. and Nam et al. teach The method of claim 7, and further, the references teach wherein the configuration message comprises an indication of downlink reference signal enabling for a duration corresponding to the disabling of the network-side phase noise compensation (Akkarakaran et al. teaches that PTRS is transmitted by base station and used by UE to estimate and correct the phase noise (par [0086]), indicating that the base station will not correct phase noise), wherein the downlink reference signal comprises a phase tracking reference signal (PTRS) (Akkarakaran et al. teaches that PTRS is transmitted by base station and used by UE to estimate and correct the phase noise (par [0086])).  

Regarding Claim 9, the combined teachings of Akkarakaran et al. and Nam et al. teach The method of claim 7, and further, the references teach wherein receiving the configuration message comprises receiving a media access control (MAC) control element (MAC-CE) or a downlink control information (DCI) message (Nam et al. teaches that the base station creates DCI for indicating information about the PTRS presence and pattern and transmits the DCI to the terminal (par [0059]).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 12, the combined teachings of Akkarakaran et al. and Nam et al. teach The method of claim 1, and further, the references teach wherein transmitting the capability message comprises transmitting a radio resource control message (Nam et al. teaches that the PTRS configuration is predefined through RRC information (par [0058])).   The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 13, the combined teachings of Akkarakaran et al. and Nam et al. teach The method of claim 1, and further, the references teach further comprising: receiving a second capability message from the network device indicating a capability of the network device of supporting network-side phase noise compensation (Akkarakaran et al. teaches that a phase tracking reference signal (PTRS) is transmitted by UE (par [0086]), indicating that UE is aware that the base station is capable of performing phase noise compensation; Nam et al. teaches that a terminal identifies the number of its own oscillators and, based on this, creates a message for informing phase noise information transmitted via UE capability information (par [0062]; FIG. 8)), indicating that similarly, base station would send a capability message), wherein transmitting the first set of reference signals is based at least in part on receiving the second capability message (Akkarakaran et al. teaches that UE transmits one or more PTRS (par [0086][0119])), indicating that such transmission is based on information that base station can handle UL PTRS).  The motivation to combine these references is the same as that of claim 1. 

Regarding Clam 28, Claim 28 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 1.   Therefore, claim 28 is also rejected for similar reasons set forth in claim 1.

Claims 2 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (U.S. Patent Application Publication No. 2018/0091350), Nam et al. (U.S. Patent Application Publication No. 2018/0323933), and further in view of Liu et al. (U.S. Patent Application Publication No. 2022/0052807).

Regarding Claim 2, the combined teachings of Akkarakaran et al. and Nam et al. teach The method of claim 1, however, the references do not explicitly teach further comprising: receiving, from the network device, a configuration message associated with transmitting the first set of reference signals, the configuration message comprising an indication for transmitting the first set of reference signals according to a frequency domain configuration or a time domain configuration, wherein transmitting the first set of reference signals is based at least in part on receiving the configuration message.  Liu et al. teaches such limitations. 
	Liu et al. is directed to method and apparatus for phase tracking.  More specifically, Liu et al. teaches receiving, from the network device, a configuration message associated with transmitting the first set of reference signals (Liu et al. teaches the base station transmits configuration information indicating the PTRS ports is transmitted to the communication device (par [0065]; FIG. 6)), the configuration message comprising an indication for transmitting the first set of reference signals according to a frequency domain configuration or a time domain configuration (Liu et al. teaches that the configuration information includes the pattern for UL PTRS transmission, including the frequency density and time density for UL PTRS transmission (Par [0048])), wherein transmitting the first set of reference signals is based at least in part on receiving the configuration message (Liu et al. teaches that the configuration information includes the pattern for UL PTRS transmission, including the frequency density and time density for UL PTRS transmission (par [0048]); transmitting PTRS (par [0046][0076])).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Akkarakaran et al. and Nam et al. so that a configuration message associated with transmitting the first set of references signals is received, as taught by Liu et al.  The modification would have allowed the system to enable coordination between the UE and base station with UE transmitting PTRS with PTRS ports selected (see Liu et al., par [0039]). 

Regarding Claim 29, Claim 29 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 2.   Therefore, claim 29 is also rejected for similar reasons set forth in claim 2.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (U.S. Patent Application Publication No. 2018/0091350), Nam et al. (U.S. Patent Application Publication No. 2018/0323933), Liu et al. (U.S. Patent Application Publication No. 2022/0052807), and further in view of NTT DOCOMO “Remaining details on PTRS” 3GPP TSG RAN WG1 Meeting #92bis, R1-1805046 (herein referred to “3GPP”).

Regarding Claim 3, the combined teachings of Akkarakaran et al., Nam et al., and Liu et al. teach The method of claim 2, however, the references do not explicitly teach wherein the configuration message comprises an indication to transmit the first set of reference signals for network-side phase noise compensation for every scheduled downlink transmission for the UE regardless of whether uplink resources for the UE are scheduled.  3GPP teaches such a limitation.
	3GPP teaches that if UE is configured higher layer parameter PTRS-UplinkConfig, UE shall transmit PTRS for UCI on PUSCH with or without UL-SCH (page 1, Section 2, Proposal 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Akkarakaran et al., Nam et al., and Liu et al. so that the configuration message comprises an indication to transmit the first set of reference signals for network-side phase noise compensation for every scheduled downlink transmission for the UE regardless of whether uplink resources for the UE are scheduled, as taught by 3GPP.  The modification would have allowed the system to enable UE who does not support PTRS to transmit UCI on PUSCH with or without UL-SCH (see 3GPP, page 1, Section 2). 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (U.S. Patent Application Publication No. 2018/0091350), Nam et al. (U.S. Patent Application Publication No. 2018/0323933), and further in view of Zhang et al. (U.S. Patent Application Publication No. 2020/0322209).

Regarding Claim 10, the combined teachings of Akkarakaran et al. and Nam et al. teach The method of claim 1, however, the references do not explicitly teach wherein the compensated downlink transmission is compensated based at least in part on an impairment between an in-phase (I) path and a quadrature-phase (Q) path of the network device exceeding a threshold.  Zhang et al. teaches such a limitation.
	Zhang et al. is directed to method, device for compensating imbalance between I path and Q path of receiver, and non-transitory computer readable storage medium.  More specifically, Zhang et al. teaches that according to the calculated adjustment compensation value, phase of the signal to be compensated are compensated and adjusted to offset the influence of the imbalance between the I path and Q path (par [0045]).  The need for adjustment indicates that the existing offset exceeds a pre-determined threshold. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Akkarakaran et al. and Nam et al. so that the compensated downlink transmission is compensated based at least in part on an impairment between an in-phase (I) path and a quadrature-phase (Q) path of the base station exceeding a threshold as taught by Zhang et al.  The modification would have allowed the system to adjust the imbalance between the I and Q paths of the receiver (see Zhang et al., par [0031]). 

Regarding Claim 11, the combined teachings of Akkarakaran et al., Nam et al., and Zhang et al. teach The method of claim 10, and further, the references teach wherein the impairment is estimated based at least in part on a phase difference between the I path and the Q path satisfying a phase threshold, an amplitude difference between the I path and the Q path satisfying an amplitude threshold, a temporal difference between the I path and the Q path satisfying a temporal difference threshold, or a combination thereof (Zhang et al. teaches that the amplitude and phase of the signal to be compensated are compensated and adjusted to offset the influence of the imbalance between the I path and the Q path (par [0045])).   The motivation to combine these references is the same as that of claim 10. 

Claims 14, 18-19, 25-26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (U.S. Patent Application Publication No. 2018/0091350), Nam et al. (U.S. Patent Application Publication No. 2018/0323933), and further in view of Kamiya (WO 2018/034030A1).

Regarding Claim 14, Akkarakaran et al. teaches A method for wireless communication at a network device (Akkarakaran et al. teaches a method of wireless communication (par [0005])), comprising: receiving a capability message indicating a capability of a user equipment (UE) of supporting network-side phase noise compensation (Akkarakaran et al. teaches that a phase tracking reference signal (PTRS) is transmitted by UE (par [0086]), indicating that the UE is capable of supporting network-side phase noise compensation); receiving a first set of reference signals from the UE based at least in part on the capability message (Akkarakaran et al. teaches that UE transmits one or more PTRS (par [0086][0119])), wherein the first set of reference signals comprises a UE phase noise component (Akkarakaran et al. teaches that UE transmits one or more PTRS (par [0086][0119])); estimating the UE phase noise component based at least in part on the received first set of reference signals (Akkarakaran et al. teaches that base station uses the received PTRS to estimate and correct phase noise (par [0086])); generating a compensated downlink transmission that is compensated based at least in part on the estimated UE phase noise component (Akkarakaran et al. teaches that PTRS is transmitted by UE and used by base station to estimate and correct phase noise (par [0086]), indicating that such is generated). 
Although teaching that the UE transmits PTRS indicating that UE supports network-side phase noise compensation as noted above, Akkarakaran et al. does not explicitly teach receiving a capability message indicating a capability of a user equipment (UE) of supporting network-side phase noise compensation.  Nam et al. teaches such a limitation. 
	Nam et al. is directed to apparatus and method for effective PTRS operation and indication in wireless communication system.  More specifically, Nam et al. teaches that a terminal identifies the number of its own oscillators and, based on this, creates a message for informing phase noise information transmitted via UE capability information (par [0062]; FIG. 8).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Akkarakaran et al. so that the base station receives a capability message indicating a capability of supporting network-side phase noise compensation, as taught by Nam et al.  The modification would have allowed the system to efficiently configure a PTRS in a scenario where a base station and a terminal having different PTRS requirements (see Nam et al., par [0025]). 
Although teaching that the base station corrects the phase noise, the references do not explicitly teach wherein generating the compensated downlink transmission comprises applying a multiplication factor associated with the estimated UE phase noise component to the compensated downlink transmission; and transmitting the compensated downlink transmission to the UE.  Kamiya teaches such a limitation. 
Kamiya is directed to phase noise compensation device, demodulation device, communication device, communication system, and phase noise compensation method.  More specifically, Kamiya teaches that a multipler multiples a phase error detected by phase detector by a predetermined coefficient stored in ROM (page 6, 5th paragraph of translation). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Akkarakaran et al. and Nam et al. so that the generating compensated downlink transmission comprises applying a multiplication factor associated with the estimated UE phase noise component to the compensated downlink transmission, as taught by Kamiya.  The modification would have allowed the system to enable estimating phase noise component with high accuracy without requiring a large increase in calculation amount and device scale (see Kamiya, page 5, 2nd paragraph0). 

Regarding Claim 18, the combined teachings of Akkarakaran et al., Nam et al., and Kamiya teach The method of claim 14, and further, the references teach further comprising: receiving an enabling request message comprising a request for network-side phase noise compensation and a request for downlink reference signal disabling for a duration corresponding to the network-side phase noise compensation (Akkarakaran et al. teaches that UE transmits one or more PTRS (par [0086][0119]); that PTRS is transmitted by UE and used by base station to estimate and correct phase noise (par [0086]), indicating that transmission of PTRS results in base station estimating and correcting phase noise; further, while base station estimates and corrects phase noise, downlink PTRS will not be transmitted).  

Regarding Claim 19, the combined teachings of Akkarakaran et al., Nam et al., and Kamiya teach The method of claim 18, and further, the references teach wherein the downlink reference signal comprises a phase tracking reference signal (PTRS)( Akkarakaran et al. teaches that PTRS is transmitted by base station and used by UE to estimate and correct the phase noise (par [0086])).  

Regarding Claim 25, the combined teachings of Akkarakaran et al., Nam et al., and Kamiya teach The method of claim 14, and further, the references teach wherein receiving the capability message comprises receiving a radio resource control message (Nam et al. teaches that the PTRS configuration is predefined through RRC information (par [0058])).   The motivation to combine these references is the same as that of claim 14. 

Regarding Claim 26, the combined teachings of Akkarakaran et al., Nam et al., and Kamiya teach The method of claim 14, and further, the references teach further comprising: transmitting a second capability message to the UE indicating a capability of the network device of supporting network-side phase noise compensation (Akkarakaran et al. teaches that a phase tracking reference signal (PTRS) is transmitted by UE (par [0086]), indicating that UE is aware that the base station is capable of performing phase noise compensation; Nam et al. teaches that a terminal identifies the number of its own oscillators and, based on this, creates a message for informing phase noise information transmitted via UE capability information (par [0062]; FIG. 8)), indicating that similarly, base station would send a capability message), wherein receiving the first set of reference signals is based at least in part on transmitting the second capability message (Akkarakaran et al. teaches that UE transmits one or more PTRS (par [0086][0119])), indicating that such transmission is based on information that base station can handle UL PTRS).  The motivation to combine these references is the same as that of claim 14.   

Regarding Claim 30, Claim 30 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 14.   Therefore, claim 30 is also rejected for similar reasons set forth in claim 14.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (U.S. Patent Application Publication No. 2018/0091350), Nam et al. (U.S. Patent Application Publication No. 2018/0323933), Kamiya (WO 2018/034030A1), and further in view of Liu et al. (U.S. Patent Application Publication No. 2022/0052807).

Regarding Claim 15, the combined teachings of Akkarakaran et al., Nam et al., and Kamiya teach The method of claim 14, however, the references do not explicitly teach further comprising: transmitting, to the UE, a configuration message associated with transmitting the first set of reference signals, the configuration message comprising an indication for transmitting the first set of reference signals according to a frequency domain configuration or a time domain configuration, wherein receiving the first set of reference signals is based at least in part on transmitting the configuration message.  Liu et al. teaches such limitations. 
	Liu et al. is directed to method and apparatus for phase tracking.  More specifically, Liu et al. teaches transmitting, to the UE, a configuration message associated with transmitting the first set of reference signals (Liu et al. teaches the base station transmits configuration information indicating the PTRS ports is transmitted to the communication device (par [0065]; FIG. 6)), the configuration message comprising an indication for transmitting the first set of reference signals according to a frequency domain configuration or a time domain configuration (Liu et al. teaches that the configuration information includes the pattern for UL PTRS transmission, including the frequency density and time density for UL PTRS transmission (Par [0048])), wherein receiving the first set of reference signals is based at least in part on transmitting the configuration message (Liu et al. teaches that the configuration information includes the pattern for UL PTRS transmission, including the frequency density and time density for UL PTRS transmission (par [0048]); transmitting PTRS (par [0046][0076])).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Akkarakaran et al., Nam et al., and Kamiya so that a configuration message associated with transmitting the first set of references signals is received, as taught by Liu et al.  The modification would have allowed the system to enable coordination between the UE and base station with UE transmitting PTRS with PTRS ports selected (see Liu et al., par [0039]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (U.S. Patent Application Publication No. 2018/0091350), Nam et al. (U.S. Patent Application Publication No. 2018/0323933), Kamiya (WO 2018/034030A1), Liu et al. (U.S. Patent Application Publication No. 2022/0052807), and further in view of NTT DOCOMO “Remaining details on PTRS” 3GPP TSG RAN WG1 Meeting #92bis, R1-1805046 (herein referred to “3GPP”).

Regarding Claim 16, the combined teachings of Akkarakaran et al., Nam et al., Kamiya, and Liu et al. teach The method of claim 15, however, the references do not explicitly teach wherein the configuration message comprises 2 an indication for the UE to transmit the first set of reference signals for network-side phase noise compensation for every scheduled downlink transmission for the UE regardless of whether uplink resources for the UE are scheduled.  3GPP teaches such a limitation.
	3GPP teaches that if UE is configured higher layer parameter PTRS-UplinkConfig, UE shall transmit PTRS for UCI on PUSCH with or without UL-SCH (page 1, Section 2, Proposal 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Akkarakaran et al., Nam et al., Kamiya, and Liu et al. so that the configuration message comprises an indication to transmit the first set of reference signals for network-side phase noise compensation for every scheduled downlink transmission for the UE regardless of whether uplink resources for the UE are scheduled, as taught by 3GPP.  The modification would have allowed the system to enable UE who does not support PTRS to transmit UCI on PUSCH with or without UL-SCH (see 3GPP, page 1, Section 2). 

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (U.S. Patent Application Publication No. 2018/0091350), Nam et al. (U.S. Patent Application Publication No. 2018/0323933), Kamiya (WO 2018/034030A1), and further in view of Zhang et al. (U.S. Patent Application Publication No. 2020/0322209).

Regarding Claim 23, the combined teachings of Akkarakaran et al., Nam et al., and Kamiya teach The method of claim 14, however, the references do not explicitly teach further comprising: estimating an impairment between an in-phase (I) path and a quadrature-phase (Q) path of the network device, wherein generating the compensated downlink transmission comprises compensating a downlink transmission based at least in part on the impairment exceeding a threshold.  Zhang et al. teaches such limitations.
	Zhang et al. is directed to method, device for compensating imbalance between I path and Q path of receiver, and non-transitory computer readable storage medium.  More specifically, Zhang et al. teaches estimating an impairment between an in-phase (I) path and a quadrature-phase (Q) path of the network device (Zhang et al. teaches that according to the calculated adjustment compensation value, phase of the signal to be compensated are compensated and adjusted to offset the influence of the imbalance between the I path and Q path (par [0045]), indicating that the imbalance is estimated), wherein generating the compensated downlink transmission comprises compensating a downlink transmission based at least in part on the impairment exceeding a threshold (Zhang et al. teaches that according to the calculated adjustment compensation value, phase of the signal to be compensated are compensated and adjusted to offset the influence of the imbalance between the I path and Q path (par [0045]).  The need for adjustment indicates that the existing offset exceeds a pre-determined threshold.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Akkarakaran et al., Nam et al., and Kamiya so that the compensated downlink transmission is compensated based at least in part on an impairment between an in-phase (I) path and a quadrature-phase (Q) path of the base station exceeding a threshold as taught by Zhang et al.  The modification would have allowed the system to adjust the imbalance between the I and Q paths of the receiver (see Zhang et al., par [0031]). 

Regarding Claim 24, the combined teachings of Akkarakaran et al., Nam et al., Kamiya, and Zhang et al. teach The method of claim 23, and further, the references teach wherein estimating the impairment is based at least in part on a phase difference between the I path and the Q path satisfying a phase threshold, an amplitude difference between the I path and the Q path satisfying an amplitude threshold, a temporal difference between the I path and the Q path satisfying a temporal difference threshold, or a combination thereof (Zhang et al. teaches that the amplitude and phase of the signal to be compensated are compensated and adjusted to offset the influence of the imbalance between the I path and the Q path (par [0045])).   The motivation to combine these references is the same as that of claim 23. 

Allowable Subject Matter
Claims 4, 17, 20-22, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Qi et al. (WO 2019/160378A1) is directed to apparatus and method for providing density of PT-RS; and teaches that base station and the terminal support a PT-RS in order to track phase noise of the wireless communication system and to perform phase noise compensation (page 7, par [47]).  Further, Qi et al. teaches that the base station and the terminal share information associated with the PT-RS on the basis of a terminal capability report (page 7, par [47]).  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414